 



Exhibit 10.2
Form Individual Notice of Award
Name:
Title:

                            Year     Spring     Fall     Annual     (Percent of
Award Available)     X% of Total     Y% of Total     Z% of Total    
Level 1 Corporate Goal
                     
Level 2 Corporate Goal
                     
Level 3 Corporate Goal
                     

                                  Level 1     Level 2     Level 3    
Annual Comp
    Insert Employee Compensation Here    
Potential Award %
of Annual
Compensation
                     

